DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 5, 6 , and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Labaste et al.
Labaste et al. shows a thermal management system comprising:  a refrigerant battery heat exchanger 39; a refrigerant system 1 in fluid communication with the refrigerant system battery heat exchanger, the refrigerant system comprising:  a compressor 3; a plurality of valves 6, 17 for controlling the flow of refrigerant (although 17 is labeled a “connection point”, it is a valve since it controls/directs fluid); a plurality of thermal expansion valves 22, 41 for controlling phase changes in the refrigerant; a refrigerant system external heat exchanger 28 for transferring heat to or from an ambient environment; a coolant system battery heat exchanger 52; a coolant system 2 in fluid communication with the coolant system battery heat exchanger, the coolant system comprising:   a radiator 15 in fluid communication with an engine for removing heat from the engine to the ambient environment; a thermostat for opening or closing a fluid loop (see Claim 1 of Labaste et al.); a pump 50 to move a fluid through the coolant system; and a plurality of coolant valves 49, 80 for controlling the flow of coolant to the engine, the radiator, and the coolant system battery heat exchanger (although 80 is labeled a “connection point”, it is a valve since it directs/controls fluid in system 2); and a controller configured to determine a temperature of the batteries; determine an ambient air temperature (passenger compartment temperature); send a set of signals to one or more of the coolant system and the refrigerant system to perform one or more of: remove heat from the engine and add heat to the ambient environment; remove heat from the engine and add heat to the batteries; remove heat from the refrigerant system and add heat to the environment; and remove heat from the refrigerant system and add heat to the batteries.  The set of signals comprises a signal to the plurality of coolant valves to open a fluid circuit to remove heat from the engine to add heat to the batteries as recited in claim 2.  The set of signals also comprises a signal to the plurality of refrigerant valves to open a fluid circuit to remove heat from the engine to add to the batteries as recited in claim 3.  The system further comprises a cab (passenger compartment) heat exchanger 11 for transferring heat to or from the cab; and an ambient environment heat exchanger 51 for transferring heat to or from the ambient environment (environment around the battery) as recited in claim 5.  Regarding claim 6, the system comprises a plurality of sensors and carries the method of determining a battery temperature, an ambient air temperature (the air around the battery), an engine temperature; and sending a set of signals to one or more valves of a coolant system to open a fluid circuit including a coolant system battery heat exchanger, an engine, and a radiator to remove heat from the engine and add heat to the batteries, to remove heat from the engine and batteries to remove heat from the ambient environment and add heat to the batteries.  The method further comprises sending a signal to a pump to circulate fluid through the coolant system battery heat exchanger as recited in claim 8.
Allowable Subject Matter
4.	Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 9 and 10 are allowed.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Blatchley et al. is pertinent to the Applicant’s invention.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763